Citation Nr: 1513276	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  13-13 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include major depressive disorder (MDD), bipolar disorder and posttraumatic disorder (PTSD).  

2.  Entitlement to a disability rating in excess of 10 percent for chronic low back strain.  


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The Veteran served on active duty from November 1990 to May 1991.  He also served in the Army National Guard and had a period of active duty for training from March 1978 to July 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2013, the Board remanded the case for additional development.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Given VA's failure to comply with the Board's November 2013 remand directives, the claim of service connection for a psychiatric disorder and the claim for an increased disability rating for a low back disability must again be remanded.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In its November 2013 remand, the Board noted that a February 2012 VA examiner, in determining that the Veteran did not meet the criteria for a PTSD diagnosis, did not address conflicting medical opinions of record indicating he did meet the diagnostic criteria for PTSD.  Further, the examiner did not provide an opinion regarding whether the Veteran's diagnosed psychiatric disorder, bipolar disorder, was etiologically related to service.  

Regarding the Veteran's claim for an increased disability rating for a low back disability, the Board noted that it was unclear from the record whether the Veteran had received notice regarding earlier scheduled examinations to evaluate the severity of his low back disability.  

The November 2013 remand directed VA to arrange for the Veteran to undergo VA examinations to determine the nature and etiology of his current psychiatric disorder and to assess the severity of his service-connected low back disability.  The remand further directed that VA acquire copies of the letters sent to the Veteran notifying him of the new examinations and associate them with the claims file.  

Although VA notified the Veteran that he would be contacted by a nearby VA medical facility to schedule examinations in connection with his appeal, the actual letters notifying him of the scheduled dates for the examinations have not been associated with the claims file.  The evidence of record merely indicates that he failed to report to the VA orthopedic and psychiatric examinations in February 2014.  Moreover, since the November 2013 Board remand, evidence of record indicates that VA has issued notification letters to the Veteran at three separate addresses.  It is again unclear whether the Veteran has received notice regarding the VA examinations scheduled for February 2014.  As associating copies of the letters notifying the Veteran of the scheduled VA examinations with the claims file were specifically included in the remand instructions, another remand is necessary to ensure the Veteran has adequate opportunity to attend the scheduled VA examinations.  See Stegall, 11 Vet. App. at 271. 

Accordingly, the case is REMANDED for the following actions:

1.  VA should use all available resources to verify the Veteran's current address and contact information.  Any attempts to contact the Veteran or verify his address should be associated with his claims file.  

2.  Thereafter, schedule the Veteran for a VA mental disorders examination by an appropriate professional to determine the current nature and likely etiology of all diagnosed psychiatric disorders found to be present, including MDD, bipolar disorder and PTSD.  The entire claims file must be reviewed by the examiner.  

For each diagnosed psychiatric disorder found to be present, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current psychiatric disorder is related to any incident of the Veteran's military service.  

If the examiner determines that the Veteran meets the criteria for a PTSD diagnosis, the alleged stressors the diagnosis is based on must be identified.  

The examination report must include a complete rationale for all opinions expressed.  

3.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected low back disability.  The entire claims file must be reviewed by the examiner.  

All signs and symptoms necessary for rating the Veteran's low back disability, to include range of motion testing, must be reported in detail.  The examiner must also detail all current functional impairment from the Veteran's low back disability, to include any impact on occupational functioning.  

The examination report must include a complete rationale for all opinions expressed.  

4.  If the Veteran fails to report to either examination, VA must document in the claims file all attempts to schedule the Veteran for the examination, including a copy of that notice scheduling the examination and whether any notice was returned as undeliverable.  

5.  Finally, readjudicate the appeal.  If either benefit sought remains denied, issue a supplemental statement of the case (SSOC) and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

